      Case 2:18-cv-02841-JAM-DB Document 29 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:18-cv-2841 JAM DB P
12                       Petitioner,
13            v.                                        ORDER
14    SCOTT KERNAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 4, 2020 the undersigned issued findings and

19   recommendations on respondent’s motion to dismiss. (ECF No. 21.) On September 14, 2020

20   petitioner filed objections to the court’s findings and recommendations. (ECF No. 28.) Because

21   the objections contain information that was not before the court when the findings and

22   recommendations were issued, the court will direct the respondent to file a response to

23   petitioner’s objections.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:18-cv-02841-JAM-DB Document 29 Filed 09/18/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that within forty-five days of the date of this

 2   order respondent shall file a response to petitioner’s objections.

 3   Dated: September 18, 2020

 4

 5

 6

 7

 8

 9

10

11   DB:12
     DB:1/Orders/Prisoner/Habeas/will2841.obj.resp
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
